              Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 1 of 46




1    Christopher K. Leung (SBN 210325)
     Pollock Cohen LLP
2    60 Broad St., 24th Fl.
     New York, NY 10004
3    Tel.: (212) 337-5361
     Fax.: (347) 696-1227
4    Chris@PollockCohen.com
5    Counsel for Plaintiffs African American Tobacco
     Control Leadership Council, Action on Smoking and
6    Health, and American Medical Association
7
8                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11                                                  )
     AFRICAN AMERICAN TOBACCO                       ) Case No.: 4:20-cv-4012-KAW
12
     CONTROL LEADERSHIP COUNCIL,                    )
13   ACTION ON SMOKING AND HEALTH, ) FIRST AMENDED COMPLAINT
     and AMERICAN MEDICAL                           ) (Administrative Procedure Act Case)
14   ASSOCIATION,                                   )
                                                    )
15
              Plaintiffs,                           )
16                                                  )
                                                    )
17            vs.                                   )
                                                    )
18
     U.S. DEPARTMENT OF HEALTH AND )
19   HUMAN SERVICES; ALEX M. AZAR II, in )
     his official capacity as Secretary of the U.S. )
20   Department of Health and Human Services; )
     U.S. FOOD AND DRUG                             )
21   ADMINISTRATION; STEPHEN HAHN, in )
22   his official capacity as Commissioner of the   )
     U.S. Food and Drug Administration;             )
23   CENTER FOR TOBACCO PRODUCTS; )
     MITCH ZELLER in his official capacity as )
24   the Center for Tobacco Products, Director,     )
25                                                  )
              Defendants.
26
27
28
                                                    Page 1 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                 Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 2 of 46




1                1.      Plaintiffs African American Tobacco Control Leadership Council
2        (“AATCLC”), Action on Smoking on Health (“ASH”), and American Medical Association
3        (“AMA”) allege, upon knowledge as to themselves, and upon information and belief as to all
4        other matters, as follows:
5                                               INTRODUCTION
6                2.      In 2009, Congress passed—and President Obama signed into law—the Family
7        Smoking Prevention and Tobacco Control Act, Pub. L. No. 111-31, 123 Stat. 1776 (codified,
8        in relevant part, at 15 U.S.C. §§ 1333–34 and 21 U.S.C. § 301 et seq.) (2009) (“Tobacco
9        Control Act”). This Act authorized the U.S. Food & Drug Administration (“FDA”) to regulate
10       tobacco products, 21 U.S.C. § 387a, and prohibited all flavors in cigarettes, save for tobacco
11       and menthol (i.e., the “flavor ban”), id. § 387g(a)(1).
12               3.      Although it did not ban menthol at that time, Congress recognized that
13       menthol cigarettes “may pose unique health risks to those who smoke them.”1 Congress was
14       “especially concerned about proportionately higher rates of menthol cigarette use among
15       African American smokers”; “the historic targeting of African Americans for menthol cigarette
16       use by tobacco companies”; “the high rates of [menthol cigarette] use among … African
17       American youth”; as well as the “higher rates of lung cancer documented among African
18       American smokers as compared to non-African American smokers[.]”2
19               4.      Congress therefore took steps to ensure that the issue of menthol in cigarettes
20       would be “an early focus” for FDA and that FDA would have “the authority to deal with these
21       and other products.”3 It specifically directed FDA to (1) create a Tobacco Products Scientific
22
23   1H. Rept. 111-58, Part 1, Tobacco Control Act, 111th Congress (2009–10), 38 (Energy and
24   Commerce Comm.) (“H. Rept., Part 1”). Available at
     https://www.congress.gov/111/crpt/hrpt58/CRPT-111hrpt58-pt1.pdf.
25   2   Id.
26   3Cong. Rec.—House, H4318, H4339 (Vol. 155, No. 55) (Apr. 1, 2009); Cong. Rec.—House,
     H6630, H6652 (Vol. 155, No. 88) (June 12, 2009). Available at
27   https://www.congress.gov/congressional-record/2009/04/01/house-section/article/H4318-2.
28
                                                     Page 2 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                   Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 3 of 46




1        Advisory Committee (“TPSAC” or “Committee”); (2) refer “[i]mmediately” to this Committee
2        the issue of menthol in cigarettes and its effect on public health;4 and (3) reevaluate periodically
3        the flavor ban (which had omitted menthol) “to determine whether such standard[] should be
4        changed to reflect new medical, scientific, or other technological data,” including with respect
5        to menthol. See 21 U.S.C. § 387g(a)(5).
6                  5.   Congress repeatedly highlighted the urgent nature of the menthol inquiry,
7        “urg[ing] the Secretary [of the U.S. Department of Health and Human Services (“HHS”)] to
8        address these issues as quickly as practicable.” H. Rept., Part 1 at 38 (emphasis added).
9        Indeed, Congress believed that it would be “critical for the Secretary to move quickly to
10       address the unique public health issues posed by menthol cigarettes.” Id. at 38–39 (emphasis
11       added).
12                 6.   Following the Act’s passage, FDA formed the Tobacco Products Scientific
13       Advisory Committee, which conducted an extensive survey assessing the scientific evidence
14       concerning the public health impacts of menthol in cigarettes and concluded in a 2011 report
15       that the “Removal of menthol cigarettes from the marketplace would benefit
16       public health in the United States.” 2011 TPSAC Menthol Rept., at 225 (emphasis in
17       original).
18                 7.   The Committee’s Report further concluded that if menthol cigarettes had been
19       removed from the marketplace in 2010, then (a) by 2020, roughly 17,000 premature deaths
20       would have been avoided, and about 2.3 million people would not have started smoking; and
21       (b) by 2050, the cumulative gains would have resulted in over 327,000 premature deaths
22       avoided, and over 9.1 million people that would not have started smoking.
23                 8.   For the African American community, this would have meant that (a) by 2020,
24       roughly 4,700 premature deaths would have been avoided, and about 461,000 African
25       Americans would not have started smoking; and (b) by 2050, over 66,000 premature deaths
26
27   4   See 21 U.S.C. § 387q(a); id. § 387g(e)(1).
28
                                                      Page 3 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                 Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 4 of 46




1        would have been avoided, and over 1.6 million African Americans would not have started
2        smoking.
3                9.        FDA then conducted a peer-reviewed investigation in 2013, which reached a
4        similar conclusion: menthol cigarettes (a) were associated with youth smoking initiation and
5        greater addiction, and (b) posed “a public health risk above that seen with nonmenthol
6        cigarettes.”
7                10.       And yet, despite the findings of the TPSAC Report and FDA’s own
8        investigation, reflecting new medical and scientific data, FDA did nothing until five years later
9        in 2018, when then-FDA Commissioner Scott Gottlieb finally announced that FDA would
10       advance a “Notice of Proposed Rulemaking that would seek to ban menthol in combustible
11       tobacco products, including cigarettes and cigars.” FDA, Statement from FDA Commissioner
12       Scott Gottlieb, M.D. (Nov. 15, 2018).5 “Now, armed with the additional years of data,
13       comments from the public … and the perspective of [the FDA’s] Comprehensive Plan and its
14       implementation,” FDA stated its intent to “accelerate the proposed rulemaking process to
15       ensure that our policies on flavored tobacco products protect public health[.]” Id.
16               11.       But instead—without engaging in any reasoned decision-making or providing
17       any coherent explanation for its decision—FDA reversed course in or around June 2019 and
18       decided to allow menthol to remain on the market:
19                      a. On June 24, 2019, the HHS published its Spring 2019 inventory of rulemaking
20                         actions under development. See Regulatory Agenda, Ofc. of the Secretary,
21
22
23   5 FDA, Statement from FDA Commission Scott Gottlieb , M.D., on proposed new steps to
     protect youth by preventing access to flavored tobacco products and banning menthol in
24   cigarettes (Nov. 15, 2018). Available at https://www.fda.gov/news-events/press-
25   announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-new-steps-protect-
     youth-preventing-
26   access?utm_campaign=111518_Statement_FDA%20Commissioner%20statement%20on%20pr
     oposals%20to%20address%20youth%20tobacco%20use&utm_medium=email&utm_source=El
27   oqua.
28
                                                    Page 4 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 5 of 46




1                        HHS, 84 Fed. Reg. 29623 (June 24, 2019).6 This Agenda presented “the
2                        regulatory activities that the Department [i.e., HHS, FDA, and the defendant
3                        Center for Tobacco Products] expect[ed] to undertake in the foreseeable
4                        future,” id. at 29624 (citing various proposed rules, final rules, and long-term
5                        actions). Absent from HHS’s Spring inventory, however, was any plan by
6                        defendants to address menthol in cigarettes, much less any explanation as to
7                        why defendants’ about-face reflected new medical, scientific, or other
8                        technological data. See HHS Regulatory Agenda, generally.
9                     b. HHS’s Fall 2019 inventory of rulemaking actions also failed to include any
10                       reference or plan to address menthol in cigarettes, or else any explanation of
11                       defendants’ decision-making process on this important public health issue. See
12                       HHS, Agency Rule List – Fall 2019 (Dec. 26, 2019).7
13              12.      Defendants’ arbitrary and capricious actions are contrary to what the law
14       requires, and harm the public health. And, defendants’ years of inaction and unreasonable
15       refusal to act on this issue have almost certainly contributed to the increasing harms associated
16       with menthol in cigarettes:
17                    a. In 2009—at the time the Tobacco Control Act was enacted—menthol
18                       cigarettes represented over 25% of all cigarettes smoked in the United States.
19                       See H. Rept., Part 1 at 39. Today, the most recent data shows that figure has
20                       increased to 36%.8
21
22
     6Available at https://www.federalregister.gov/documents/2019/06/24/2019-12004/regulatory-
23   agenda.
24   7Available at
     https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENC
25   Y_RULE_LIST&currentPub=true&agencyCode=&showStage=active&agencyCd=0900.
26   8 See Fed. Trade Commission, Cigarette Rept. for 2017, Table 7B (issued 2019). Available at
     https://www.ftc.gov/system/files/documents/reports/federal-trade-commission-cigarette-
27   report-2017-federal-trade-commission-smokeless-tobacco-report/ftc_cigarette_report_2017.pdf.
28
                                                    Page 5 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 6 of 46




1                     b. In 2009, more than 12 million individual smokers used menthol cigarettes. See
2                        H. Rept., Part 1 at 39. Today, the data shows that over 19 million smokers use
3                        menthol cigarettes—i.e., a majority of the estimated 34 million smokers in the
4                        United States.9
5                     c. In 2009, nearly 70% of African Americans who smoked, used menthol
6                        cigarettes. See H. Rept., Part 1 at 39. Today, that figure has risen to over
7                        85%.10
8               13.      The COVID-19 pandemic has further showcased the myriad ways in which
9        menthol cigarettes negatively impact the public health, and the African American community
10       in particular. A study in the New England Journal of Medicine found that coronavirus patients
11       in China who smoked were more than twice as likely as those who didn’t to have severe
12       infections from COVID-19.11 An April 8, 2020 advisory from the Massachusetts Attorney
13       General Maura Healey warned that “it is vital that people are aware of the serious potential
14       risks associated with smoking or vaping and COVID-19,” noting that “flavored tobacco
15       products could make lung infections like COVID-19 worse.”12 And early news reports
16       concluded that the coronavirus was infecting and killing Black Americans at an alarmingly
17       high rate, in part because African Americans’ higher rates of diabetes, heart disease and lung
18
19
20   9See U.S. Food & Drug Administration, Menthol and Other Flavors in Tobacco Products.
     Available at https://www.fda.gov/tobacco-products/products-ingredients-components/menthol-
21   and-other-flavors-tobacco-products (last visited June 13, 2020) (noting that more than 19.5
     million people are current smokers of menthol cigarettes); Centers for Disease Control and
22
     Prevention, Smoking & Tobacco Use, Current Cigarette Smoking Among Adults in the United
23   States (identifying an estimated 34.3 million adults who smoked cigarettes in 2017). Available at
     https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm.
24   10See FDA, Menthol and Other Flavors in Tobacco Products, id. (noting that 85.8 percent of
25   African American smokers use menthol cigarettes).

26
     11 Available at https://www.nytimes.com/2020/04/09/health/coronavirus-smoking-vaping-
     risks.html (citing https://www.nejm.org/doi/full/10.1056/NEJMoa2002032).
27   12   Available at https://www.mass.gov/doc/covid-vaping-advisory/download.
28
                                                    Page 6 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
              Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 7 of 46




1     disease—all conditions that are highly correlated with tobacco use—make people more
2     vulnerable to the new respiratory disease.13
3             14.      In sum, FDA’s delay, inaction, and failure “to move quickly” has been
4     devastating, leading to millions of people initiating smoking cigarettes, and thousands of
5     premature deaths.
6             15.      Plaintiff AATCLC and many others have repeatedly called for FDA to fulfill its
7     statutory duty to re-evaluate tobacco product standards and take up a rule to ban menthol
8     cigarettes. FDA has failed to do so, refusing even to resolve a Citizen’s Petition that AATCLC
9     filed more than seven years ago. After these years of inaction and the untold suffering
10    defendants have caused, plaintiffs bring this lawsuit to compel appropriate action by
11    defendants on this critical and urgent public health issue.
12                                       JURISDICTION & VENUE
13            16.      Jurisdiction: This Court has jurisdiction over this action, pursuant to 28 U.S.C.
14    §§ 1331 and 1346. Plaintiffs allege violations of the Administrative Procedure Act, Pub. L. No.
15    404, 60 Stat. 237, ch. 324, §§ 1–12 (1946), and Section 907 of the Tobacco Control Act, 21
16    U.S.C. § 387g. Their requested relief is authorized by 5 U.S.C. § 706(1) and 28 U.S.C. § 1651.
17    The United States is also a defendant.
18            17.      Venue: Venue in this judicial district is appropriate, pursuant to 28 U.S.C. §
19    1391(e)(1). Plaintiff African American Tobacco Control Leadership Council resides in this
20    judicial district.
21            18.      Intradistrict Assignment: Pursuant to Civil L.R. 3-2(c), intradistrict assignment
22    is proper in the San Francisco or Oakland Division, as this action arises in the County of San
23    Francisco, where Plaintiff African American Tobacco Control Leadership Council maintains
24    its principal place of business.
25
26
     13 Available at https://www.washingtonpost.com/nation/2020/04/07/coronavirus-is-infecting-
27   killing-black-americans-an-alarmingly-high-rate-post-analysis-shows/?arc404=true.
28
                                                  Page 7 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
              Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 8 of 46




1                                                 PARTIES
2             19.     Plaintiff African American Tobacco Control Leadership Council (“AATCLC”)
3     brings this action on behalf of itself and its members. The AATCLC, which is based in San
4     Francisco, California, was formed in 2008 to educate the African American community and
5     public about tobacco use and cessation, and has led the fight to expose the predatory
6     marketing of menthol cigarettes and flavored little cigars in the Black Community. The
7     organization’s members include a cadre of dedicated community activists, academics, public
8     health advocates, and researchers from across the country. FDA’s failure to address the harms
9     caused by menthol in combustible cigarettes has adversely affected AATCLC, its members,
10    and its work.
11            20.     The AATCLC’s mission is to save lives by partnering with community
12    stakeholders and public health agencies to inform and affect the direction of tobacco policy,
13    practices, and priorities, particularly as it affects the lives of Black Americans and African
14    Immigrant populations. Its work includes educating the public about the effects of tobacco on
15    these populations, and the need to regulate flavored tobacco products, including menthol
16    cigarettes.
17            21.     One of the AATCLC’s key initiatives is the creation of Buffer Zones—local
18    legislation that prohibits the sale of all flavored tobacco products, including menthol, within a
19    500 to 1000-foot perimeter around schools. Establishing Buffer Zones to protect inner city
20    children reduces their access to tobacco products, de-normalizes tobacco consumption, and
21    pushes back against predatory targeting of these communities. The AATCLC has assisted
22    Chicago, Minneapolis-St. Paul, Baltimore, and numerous California cities in adopting and
23    implementing Buffer Zones.
24            22.     The AATCLC has expended and continues to expend significant resources to
25    help create Buffer Zones and to perform other outreach, engagement and education of elected
26    officials, clergy, community-based organizations, youth groups and the media concerning the
27
28
                                                 Page 8 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 9 of 46




1     dangers of menthol cigarettes and their harmful effect on the lives of Black American and
2     African Immigrant populations.
3            23.     The defendants’ unlawful refusal to ban menthol in tobacco products, and
4     failure to periodically reevaluate and determine (much less explain) whether the Act’s existing
5     flavor standard should be changed to reflect new data and protect the public health, makes the
6     AATCLC’s work more difficult and impedes its efforts to educate the public about the dangers
7     of menthol cigarettes. It also requires the AATCLC to divert resources that could otherwise be
8     used to advance other organizational goals to focus on menthol-related concerns.
9            24.     In addition, as detailed below, on or about April 12, 2013, plaintiff AATCLC
10    (together with others) submitted a Citizen Petition with the FDA. The Petition requested that
11    the FDA take certain actions to decrease the harms caused by menthol cigarettes and provide
12    cessation support to smokers of menthol cigarettes who wish to quit. Over seven years have
13    passed since the AATCLC submitted this Petition, and the defendants still have not provided
14    any substantive response.
15           25.     Plaintiff Action on Smoking and Health (“ASH”) is a non-profit organization
16    headquartered in Washington, D.C. ASH was founded in 1967 and has spent the last fifty
17    years battling against the tobacco industry. Its mission is to advocate for innovative legal and
18    policy measures to end the global tobacco epidemic. ASH’s past accomplishments include
19    helping to achieve restrictions on tobacco advertising and smoking bans in workplaces and
20    various forms of public transit.
21           26.     ASH believes that the production, marketing and sale of cigarettes is a human
22    rights violation. This is in part because the tobacco industry often targets their marketing to
23    specific populations based on gender, race, sexual identity and age. Some of these groups
24    smoke at much higher rates than the general population, and they are all protected by various
25    international and regional human rights treaties and instruments. ASH is currently working to
26    elevate tobacco as a human rights issue through (a) work with the Human Rights Council, the
27    Framework Convention on Tobacco Control Conference of the Parties, and other
28
                                                Page 9 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 10 of 46




1     international bodies; (b) using human rights reporting mechanisms to encourage governments
2     to advance tobacco control within their own countries; (c) providing legal resources, training,
3     and support to advocates on how to use human rights norms to advance local tobacco control
4     measures; and (d) maintaining a repository of human rights resources to assist allies in taking a
5     human rights approach.
6            27.     ASH’s efforts include menthol-related initiatives. For example, on January 2,
7     2020, ASH staff attended a public hearing of the D.C. City Council Judiciary and Public
8     Safety Committee, which is considering a ban on the sale of flavored tobacco products. Both
9     gave formal testimony in favor of the measure, and urged the Council to include menthol in
10    the final law. ASH also provided information to the Committee concerning the Council’s
11    authority to phase out the sale of tobacco products in the city. The defendants’ unlawful
12    refusal to ban menthol in tobacco products, and failure to periodically reevaluate and
13    determine whether the Act’s existing flavor standard should be changed to reflect new data and
14    protect the public health, makes ASH’s work more difficult and impede its efforts to educate
15    the public about the dangers of menthol cigarettes. It also requires ASH to divert resources
16    that could be used to advance other organizational goals to focus on menthol-related concerns.
17           28.     Plaintiff American Medical Association (“AMA”) is an Illinois not-for-profit
18    corporation headquartered in Chicago, Illinois. The AMA is the largest professional
19    association of physicians, residents, and medical students in the United States. All of the state
20    medical associations and most of the major specialty medical societies are represented in the
21    AMA House of Delegates, with the AMA serving as the overall umbrella and voice of
22    organized medicine in the United States. The AMA represents virtually all United States
23    physicians, residents, and medical students through its policymaking process. AMA members
24    practice and reside in all States, including California. AMA members practice in all areas of
25    medical specialization.
26           29.     The AMA’s objectives are to promote the science and art of medicine and the
27    betterment of public health. Since its founding in 1847, the AMA has played a crucial role in
28
                                                Page 10 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 11 of 46




1     the development of medicine in the United States. For the last fifty years, it has also devoted
2     substantial resources to anti-tobacco efforts aimed at improving public health. In keeping with
3     this objective, the AMA and its members work tirelessly to educate the public about and
4     protect the public from the devastating health consequences of tobacco use, the leading cause
5     of preventable death in the United States. This work includes reviewing and synthesizing the
6     latest scientific knowledge, preparing and distributing resources concerning tobacco use and
7     cessation, and advocating for regulation and taxation of tobacco products at the federal, state,
8     and local levels.
9             30.     More recently, AMA has also increased its focus on health equity. The AMA
10    recognizes that systemwide bias and institutionalized racism contribute to inequities across the
11    U.S. health care system. The AMA is committed to fighting for greater health equity by
12    identifying and eliminating inequities through advocacy, community leadership and education.
13    This includes working to eliminate the use of menthol-flavored tobacco products, which
14    represent a disproportionate and growing share of tobacco use by African Americans, and the
15    direct cause of thousands of preventable deaths in the African American community. For
16    example, the AMA has sent numerous letters to and attended meetings with government
17    officials to encourage the elimination of menthol-flavored cigarettes.
18            31.     The defendants’ unlawful failure to evaluate and determine whether the Act’s
19    existing flavor standard should be changed to reflect new data and protect the public health,
20    and to ban menthol flavoring in cigarettes, interferes with the work of the AMA and its
21    members. Among other things, the defendants’ unlawful conduct undermines the efforts of
22    AMA and its members to educate patients about the dangers of menthol cigarettes and achieve
23    health equity for all patients. It also forces AMA to divert resources that could be used to
24    advance other public health initiatives.
25            32.     Defendant U.S. Department of Health and Human Services (“HHS”) is the
26    federal agency responsible for administering the Food, Drug and Cosmetic Act, 21 U.S.C. §
27    301 et seq. (1982). HHS is headquartered in Washington, D.C.
28
                                                 Page 11 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 12 of 46




1            33.     Defendant Alex M. Azar II is sued in his official capacity as the Secretary of the
2     U.S. Department of Health and Human Services. As Secretary, Mr. Azar is ultimately
3     responsible for HHS’s activities and policies and for implementing the Tobacco Control Act.
4     Although the Secretary has delegated many responsibilities under the Act to the Commissioner
5     of the Food and Drug Administration14, the Secretary has nonetheless reserved the authority to
6     (a) establish procedural rules applicable to tobacco products, such as menthol cigarettes; and
7     (b) present highly significant public issues involving the availability and marketability of
8     tobacco products, including menthol cigarettes.
9            34.     Defendant U.S. Food and Drug Administration (“FDA”) is the federal agency
10    charged with regulating the marketing of tobacco products in the United States, including
11    menthol in combustible cigarettes. By statute, FDA “shall (1) promote the public health by
12    promptly and efficiently reviewing clinical research and taking appropriate action on the
13    marketing of regulated products in a timely manner[.]” 21 U.S.C. § 393(b); see also Tobacco
14    Control Act findings, P.L. 111–31, Div A, § 2, 123 Stat. 1776, 1780 (June 22, 2009) (noting
15    further that FDA possesses a “mandate to promote health and reduce the risk of harm”). FDA
16    is headquartered in Silver Spring, Maryland.
17           35.     Defendant Stephen Hahn is sued in his official capacity as Commissioner of the
18    FDA. FDA administers programs at HHS related to tobacco products. As Commissioner, Mr.
19    Hahn is responsible for FDA’s activities and policies, including the agency’s implementation of
20    the Tobacco Control Act.
21           36.     Defendant Center for Tobacco Products is the federal agency responsible for
22    implementing the Tobacco Control Act and related matters assigned by the FDA
23    Commissioner. See 21 U.S.C. § 387a(e). This Center is established within FDA and reports to
24    the FDA Commissioner. See id. The Center is headquartered in Silver Spring, Maryland.
25
26
     14See Pub. Citizen Health Research Grp. v. Comm’r, Food & Drug Admin., 740 F.2d 21, 23 n.1 (D.C. Cir.
27   1984).
28
                                                 Page 12 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 13 of 46




1              37.     Defendant Mitch Zeller is sued in his official capacity as the Center for Tobacco
2     Products, Director. The Center implements the Secretary and FDA’s responsibilities under
3     the Tobacco Control Act.
4                                   FACTUAL & LEGAL BACKGROUND
5              38.     This section sets forth defendants’ obligations15 and their failure to “quickly”
6     address the public health issue of menthol in cigarettes, to undertake a “periodic evaluation of
7     tobacco product standards,” and to make a determination based on “new medical, scientific, or
8     other technological data.”
9              FDA and The Tobacco Control Act
10             39.     As shown below, FDA is well-aware of the critical public health issues and
11    harms surrounding menthol in cigarettes. Nonetheless, FDA has unreasonably delayed and
12    unlawfully withheld its duty to evaluate and determine whether to issue a tobacco product
13    standard aimed at removing menthol from cigarettes for the protection of public health.
14             40.     The FDA’s knowing inaction on this issue is contrary to FDA’s mission
15    statement and statutory obligations, as well as Congress’s expressed intent and direction to
16    defendants when enacting the Tobacco Control Act.
17                     FDA’s mission is to protect the public health.
18             41.     By statute, FDA’s mission is to “promote the public health by promptly and
19    efficiently reviewing clinical research and taking appropriate action on the marketing of regulated
20    products in a timely manner,” 21 U.S.C. § 393(b)(1) (emphasis added).
21             42.     This mission includes “regulating the manufacturing, marketing, and
22    distribution of tobacco products to protect the public health and reduce tobacco use by
23    minors,” FDA.gov, What We Do,16 as well as “[p]rotecting consumers and enhancing public
24
25
26
     15This complaint accordingly refers defendants’ obligations globally where applicable, and
     specifies the relevant defendant when a particular defendant has a unique role.
27   16   Available at https://www.fda.gov/about-fda/what-we-do.
28
                                                    Page 13 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 14 of 46




1     health by maximizing compliance of FDA regulated products and minimizing risk associated
2     with those products,” FDA Reg. Procedures Manual, Intro., at 3 (Aug. 2018).17
3               43.    HHS and FDA are also responsible for “identifying and addressing …
4     disproportionately high and adverse human health … effects of its programs, policies, and
5     activities on minority populations and low-income populations[.]” Executive Order 12898,
6     § 1-101 (Feb. 11, 1994).18
7                      Congress directed FDA to move quickly to address menthol.
8               44.    Section 907 of the Tobacco Control Act sets forth FDA’s obligation to address
9     the public health problems caused by menthol cigarettes. See 21 U.S.C. § 387g.
10                         The Act mandates action by the Secretary on menthol.
11              45.    As noted above, when Congress enacted the Tobacco Control Act in 2009,
12    Congress created a “tobacco product standard” that effectively banned all flavors in cigarettes,
13    save for tobacco and menthol flavors. See 21 U.S.C. § 387g(a)(1)(A).19
14              46.    Significantly, however, this standard did not “limit the Secretary’s [i.e., FDA’s]
15    authority to take action under this section or other sections of this Act applicable to menthol,”
16    21 U.S.C. § 387g(a)(1)(A); see also H. Rept., Part 1 at 4 (granting FDA “the authority to require
17
18
19   17Available at https://www.fda.gov/media/71923/download. The Regulatory Procedures
     Manual “is a reference manual that provides internal procedures and related information to be
20   used by FDA employees who process certain regulatory and enforcement matters in support of
21   the agency’s public health mission.” FDA Reg. Procedures Manual at 1. This Manual further
     identifies some of FDA’s values, including the following: “We demonstrate our commitment to
22   safeguarding the public health in our actions.” Id. at 3.
23
     18   Available at https://www.archives.gov/files/federal-register/executive-orders/pdf/12898.pdf.
     19 Per the Act, “a cigarette or any of its component parts” is prohibited from containing “as a
24   constituent … or additive, an artificial or natural flavor (other than tobacco or menthol) or an
25   herb or spice, including strawberry, grape, orange, clove, cinnamon, pineapple, vanilla, coconut,
     licorice, cocoa, chocolate, cherry, or coffee, that is a characterizing flavor of the tobacco product
26   or tobacco smoke.” 21 U.S.C. § 387g(a)(1)(A). This standard became effective on September 22,
     2009. See FDA, Enforcement of General Tobacco Standard Special Rule for Cigarettes, 74 Fed.
27   Reg. 48974, Docket No. FDA-2009-N-0449 (Sept. 22, 2009).
28
                                                 Page 14 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 15 of 46




1     product changes in current and future tobacco products, such as the reduction or elimination
2     of ingredients, additives, and constituents”).
3             47.     On the contrary, Congress expressly directed defendants to move quickly to
4     gather evidence concerning “the impact of the use of menthol in cigarettes on the public
5     health, including such use among children, African-Americans, Hispanics, and other racial and
6     ethnic minorities,” 21 U.S.C. § 387g(e)(1), and then determine whether the tobacco product
7     standard should be changed to ban it. 21 U.S.C. § 387g(a)(5).
8             48.     In particular, the Act mandates further investigation concerning the use of
9     menthol in cigarettes and requires that FDA “shall periodic[ally] evaluat[e]” the “tobacco
10    product standards established under this section[, including the previously identified flavor
11    ban, 21 U.S.C. § 387g(a)(1)(A),] to determine whether such standards should be changed to
12    reflect new medical, scientific, or other technological data.” 21 U.S.C. § 387g(a)(5) (“Periodic
13    Reevaluation of Tobacco Product Standards”).
14            49.     Taken together then, these above-identified subsections require FDA to (a)
15    periodically re-evaluate the existing tobacco product standard, which does not currently ban
16    menthol in cigarettes; and (b) “determine” whether such standard “should be changed” to (i)
17    reflect new data, and (ii) to protect the public health.
18                        The Act creates an advisory committee to assist FDA.
19            50.     To assist FDA in making that determination, Congress directed FDA to create a
20    Tobacco Products Scientific Advisory Committee. See 21 U.S.C. § 387g(e)(1).
21            51.     Per the Act, FDA “shall refer to the Committee for report and recommendation
22    … the issue of the impact of the use of menthol in cigarettes on the public health, including
23    such use among children, African-Americans, Hispanics, and other racial and ethnic
24    minorities.” 21 U.S.C. § 387g(e)(1).
25
26
27
28
                                                 Page 15 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 16 of 46




1             52.     The Committee’s review was also directed to address the considerations
2     identified by subsections (a)(3)(B)(i)20 and (b)21—i.e., considerations that FDA would have
3     otherwise addressed in adopting an additional tobacco product standard or in considering any
4     proposed standard. See 21 U.S.C. § 387g(e)(1).
5             53.     Such considerations would include “scientific evidence” concerning the risks
6     and benefits of a “proposed standard,” 21 U.S.C. § 387g(a)(3)(B)(i)(I); “the technical
7     achievability of compliance with such standard,” id. § 387g(b)(1); and “other information
8     submitted in connection with a proposed standard,” id. § 387g(b)(2).
9             54.     Congress further mandated that “not later than 1 year after its establishment,”
10    the Scientific Advisory Committee “shall submit to the Secretary a report and
11    recommendation,” 21 U.S.C. § 387g(e)(2), and reiterated that nothing in subsection (e) was to
12    be construed as limiting FDA’s “authority to take action under this section or other sections of
13    this Act applicable to menthol,” id. § 387g(e)(2), (3).
14                        Congress intended FDA to address menthol “quickly.”
15            55.     On March 3, 2009, Rep. Henry A. Waxman along with 124 original
16    cosponsors introduced H.R. 1256—the “Family Smoking Prevention and Tobacco Control
17    Act.” The Committee Report and floor statements of the sponsor and committee member in
18
19
20
     20 “In making a finding described in subparagraph (A), [FDA] shall consider scientific evidence
     concerning (I) the risks and benefits the risks and benefits to the population as a whole, including
21   users and nonusers of tobacco products, of the proposed standard; (II) the increased or decreased
     likelihood that existing users of tobacco products will stop using such products; and (III) the
22   increased or decreased likelihood that those who do not use tobacco products will start using such
23   products.” 21 U.S.C. § 387g(a)(3)(B)(i).
     21“[FDA] shall consider information submitted in connection with a proposed standard
24   regarding the technical achievability of compliance with such standard.” 21 U.S.C. § 387g(b)(1).
25   “[FDA] shall consider all other information submitted in connection with a proposed standard,
     including information concerning the countervailing effects of the tobacco product standard on
26   the health of adolescent tobacco users, adult tobacco users, or nontobacco users, such as the
     creation of a significant demand for contraband or other tobacco products that do not meet the
27   requirements of this chapter and the significance of such demand.” Id. § 387g(b)(2).
28
                                                 Page 16 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 17 of 46




1     charge (Rep. Waxman) make clear that Congress considered menthol to be an urgent public
2     health concern and intended the FDA to move quickly to address it.
3            56.     Both the accompanying Committee Report and following floor statements by
4     Rep. Waxman confirm Congress’ intention that FDA act “quickly” to address the special
5     problem of menthol cigarettes. As explained by the Committee Report:
6                    Section 907. Tobacco product standards Consistent with the overall
7                    intent of the bill to protect the public health, including by reducing
8                    the number of children and adolescents who smoke cigarettes,
9                    section 907(a)(1) is intended to prohibit the manufacture and sale
10                   of cigarettes with certain ‘‘characterizing flavors’’ that appeal to
11                   youth. …
12                           The Committee recognizes the unique issues
13                   surrounding menthol cigarettes and urges the Secretary
14                   to address these issues as quickly as practicable. The
15                   Committee is especially concerned about proportionately higher
16                   rates of menthol cigarette use among African American smokers,
17                   as well as the historic targeting of African Americans for menthol
18                   cigarette use by tobacco companies. While it is unclear what
19                   effect the presence of menthol in cigarettes may have on
20                   addictiveness, toxicity, or other qualities of cigarettes, the
21                   Committee recognizes that menthol cigarettes may pose unique
22                   health risks to those who smoke them. Given the high rates of use
23                   among African American smokers, including African American
24                   youth, as well as higher rates of lung cancer documented among
25                   African American smokers as compared to non-African American
26                   smokers, the Committee believes that it is critical for the
27
28
                                                Page 17 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 18 of 46




1                       Secretary to move quickly to address the unique public
2                       health issues posed by menthol cigarettes.
3     H. Rept., Part 1 at 37–39 (emphasis added).22
4              57.      This emphasis on FDA’s ability to move “quickly” in addressing “the unique
5     public health issues posed by menthol cigarettes” was further emphasized by Rep. Henry A.
6     Waxman, the committee member in charge of H.R. 1256. On two separate occasions, Rep.
7     Waxman noted that menthol cigarettes would be “an early focus” of FDA’s attention.
8              58.      First, on April 1, 2009, Rep. Waxman noted that he and his colleagues had
9     “worked with members of the Congressional Black Caucus to ensure that menthol cigarettes
10    will be an early focus of the agency’s attention.” Cong. Rec.—House, H4318, H4339 (Vol.
11    155, No. 55).23
12             59.      Then, on June 12, 2009, Rep. Waxman reiterated that same understanding,
13    using similarly strong language: “We worked with members of the Congressional Black
14    Caucus to ensure that menthol cigarettes will be an early focus of attention by the agency, and
15
16   22   The House Committee Report went on to note the following:
17                   Menthol cigarettes currently represent over one quarter of all
18                   cigarettes smoked in the United States, representing more than 12
                     million individual smokers. Additionally, nearly 7 in 10 African
19                   Americans who smoke choose to smoke menthol cigarettes. Given
                     the number of open questions related to menthol cigarettes, the
20                   legislation authorizes the Secretary to ban or modify the use of
21                   menthol in cigarettes based on scientific evidence. Given the large
                     number of Americans who smoke menthol, the disproportionate
22                   prevalence of menthol cigarettes among African Americans, the
                     racial and ethnic differences in lung cancer incidence, and the
23                   uncertainty about the potentially negative consequences of an
24                   immediate menthol ban, the Committee believes that this approach
                     ensures that FDA has the scientific evidence necessary to make the
25                   best decisions to protect the public health.

26   H. Rept., Part 1 at 39.
     23Available at https://www.congress.gov/congressional-record/2009/04/01/house-
27   section/article/H4318-2.
28
                                                Page 18 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 19 of 46




1     that the agency has the authority to deal with these and other products.” Cong. Rec.—House,
2     H6630, H6652 (Vol. 155, No. 88).24
3                    FDA confirmed its intention to address menthol in cigarettes.
4            60.     On June 22, 2009, President Barack Obama signed H.R. 1256 into law—the
5     “Family Smoking Prevention and Tobacco Control Act.” Public Law No. 111-31, 123 Stat.
6     1776 (codified, in relevant part, at 15 U.S.C. §§ 1333–34 and 21 U.S.C. § 301 et seq.) (2009).
7            61.     The Act’s flavor ban then became effective on September 22, 2009. See FDA,
8     Enforcement of General Tobacco Standard Special Rule for Cigarettes, 74 Fed. Reg. 48974,
9     Docket No. FDA-2009-N-0449 (Sept. 22, 2009).
10           62.     FDA’s own statements following the Act’s passage reflect that FDA intended to
11    address menthol in cigarettes, following the issuance of the Tobacco Products Scientific
12    Advisory Committee’s report and recommendation.
13           63.     On September 22, 2009, FDA announced that it would be “examining options”
14    for regulating menthol cigarettes:
15                   The FDA’s ban on candy and fruit-flavored cigarettes, effective
16                   today, highlights the importance of reducing the number of
17                   children who start to smoke, and who become addicted to
18                   dangerous tobacco products. The FDA is also examining options
19                   for regulating both menthol cigarettes and flavored tobacco
20                   products other than cigarettes.25
21
22   24Available at https://www.congress.gov/congressional-record/2009/06/12/house-
     section/article/H6630-1.
23   25FDA, News & Events, Candy and Fruit Flavored Cigarettes Now Illegal in United States; Step is First
24   Under New Tobacco Law (Sept. 22, 2009) (noting that “[a]lmost 90 percent of adult smokers start
     smoking as teenagers. These flavored cigarettes are a gateway for many children and young
25   adults to become regular smokers,” said FDA Commissioner Margaret A. Hamburg, M.D. ….
     Flavors make cigarettes and other tobacco products more appealing to youth. Studies have
26
     shown that 17 year old smokers are three times as likely to use flavored cigarettes as smokers over
27   the age of 25. … “FDA’s ban on these cigarettes will break that cycle for the more than 3,600
     young people who start smoking daily.”) (footnote omitted). Available at
28
                                                Page 19 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 20 of 46




1            64.     In response to questions from journalists, Dr. Lawrence Deyton—the Center
2     for Tobacco Products, Director at such time—noted that the Center would be “studying” and
3     “discussing” the issue of menthol cigarettes with the agency’s Scientific Advisory Committee:
4                    Jennifer Corbett:      The    question      I     have   is—and   you
5                                           mentioned in your press release—that
6                                           you’re looking at menthol cigarettes,
7                                           because my understanding (about) is the—
8                                           that’s the biggest flavor out there that …
9                    Lawrence Deyton:       Yes, the menthol issue is also specifically
10                                          addressed     in     the     Family   Smoking
11                                          Prevention and Tobacco Control Act, and
12                                          that is an issue again which we will be
13                                          discussing with our Scientific Advisory
14                                          Committee and studying. We’ve been
15                                          asked specifically by the [A]ct to
16                                          study that.
17    Sept. 22, 2009 Tr. For FDA’s Media Briefing, at 8–9 (emphasis added).26
18           65.     In similar statements, Dr. Deyton reiterated that the Center would be
19    addressing the issue of menthol cigarettes “separately”:
20                   Miriam Falco:          … I got to say I’m a little confused. Your
21                                          answers are all very government-speak, if I
22                                          may say so. If you know that young people
23
24
     https://web.archive.org/web/20090924140101/http://www.fda.gov/NewsEvents/Newsroom/
25   PressAnnouncements/ucm183211.htm.
26   26Available at
     https://web.archive.org/web/20091104012525/http://www.fda.gov/downloads/NewsEvents/
27   Newsroom/MediaTranscripts/UCM183533.pdf.
28
                                               Page 20 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 21 of 46




1                                             prefer menthol cigarettes, then why aren’t
2                                             they included in this? …
3                     Lawrence Deyton:        In terms of the question of menthol,
4                                             the law specifically asks us to look at
5                                             menthol separately. And we will be
6                                             doing that.
7     Id. at 15 (emphasis added).
8             FDA concludes that banning menthol would improve the public health.
9             66.     Following the Tobacco Control Act’s enactment, FDA collected extensive
10    evidence concerning these critical public health issues.
11                    The 2011 Tobacco Products Scientific Advisory Committee Report
12            67.     In 2010, FDA organized a Tobacco Product Scientific Advisory Committee
13    (“TPSAC”) in accordance with the Act’s directive. That Committee was comprised of “a
14    panel of leading public health, scientific experts and representatives of various parts of the
15    tobacco industry.” See FDA, Dr. Lawrence R. Deyton, Dir. Center for Tobacco Products,
16    FDA Remarks on the Report and Recommendation on the Public Health Impact of Menthol Cigarettes (Mar.
17    18, 2011) (“2011 FDA Remarks on Menthol Cigarettes Rept.”).27 This Committee was
18    charged with “providing advice, information, and recommendations to FDA on health issues
19    related to tobacco products and other issues relating to the regulation of tobacco products.” Id.
20            68.     As part of the Committee’s charter, FDA designated a government
21    representative to attend each meeting of the full committee and subcommittees; ensure the
22    Committee’s compliance with statutory, regulatory, and administrative directives; and approve
23
24
25
26   27 Available at https://wayback.archive-
     it.org/7993/20170112125250/http://www.fda.gov/AdvisoryCommittees/CommitteesMeeting
27   Materials/TobaccoProductsScientificAdvisoryCommittee/ucm247617.htm.
28
                                                 Page 21 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 22 of 46




1     and prepare all meeting agendas. See FDA, Charter of the Tobacco Products Scientific
2     Advisory Comm. (Aug. 7, 2009).28
3             69.     The full Scientific Advisory Committee first met in March 2010, and 11 more
4     times thereafter. See FDA Rept. to Congress, Progress and Effectiveness of the Implementation of the
5     Family Smoking Prevention and Tobacco Control Act, at 15 (2013). There were also two meetings of
6     the Tobacco Products Constituents Subcommittee of the TPSAC and two meetings of the
7     Menthol Report Subcommittee. See id. Each of these Committee and Subcommittee meetings
8     covered a broad range of materials, presentations, and public submissions. See FDA 2010
9     TPSAC Mtg. Materials and Info.;29 see also FDA 2011 TPSAC Mtg. Materials and Info.30
10            70.     On March 23, 2011, the TPSAC submitted its report, Menthol Cigarettes and
11    Public Health: Review of the Scientific Evidence and Recommendations (2011) (“2011 TPSAC Menthol
12    Rept.”).31
13            71.     This Report—also known as the TPSAC Report—contained a number of
14    findings and conclusions, based on the best available scientific evidence.
15                        Menthol masks the irritating effects of nicotine.
16            72.     Among other things, the Report found that menthol is a flavor additive that
17    possesses a minty taste and aroma. See 2011 TPSAC Menthol Rept. at 16. In certain
18    medicinal products such as cough drops, menthol is regulated as a drug. See id. The use of
19
20   28Available at
     https://web.archive.org/web/20090916081752/http://www.fda.gov/AdvisoryCommittees/Co
21   mmitteesMeetingMaterials/TobaccoProductsScientificAdvisoryCommittee/ucm180904.htm.
22   29 Available at https://wayback.archive-
     it.org/7993/20170111122711/http://www.fda.gov/AdvisoryCommittees/CommitteesMeeting
23   Materials/TobaccoProductsScientificAdvisoryCommittee/ucm180903.htm.
24   30 Available at https://wayback.archive-
     it.org/7993/20170111122706/http://www.fda.gov/AdvisoryCommittees/CommitteesMeeting
25   Materials/TobaccoProductsScientificAdvisoryCommittee/ucm237359.htm.
26   31 Available at https://wayback.archive-
     it.org/7993/20170405201731/https://www.fda.gov/downloads/AdvisoryCommittees/Commit
27   teesMeetingMaterials/TobaccoProductsScientificAdvisoryCommittee/UCM269697.pdf.
28
                                                  Page 22 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 23 of 46




1     menthol in tobacco products, however, was not. See id. Menthol is present in 90% of tobacco
2     products, including cigarettes that are not marketed as menthol cigarettes. See id.
3            73.      The Report also found that menthol produces a variety of sensory effects,
4     including cooling and soothing effects, as well as anesthetic effects. See id. at 23. For example,
5     “[i]n cigarettes with low levels of tar and nicotine, the addition of menthol can enhance the
6     ‘bite’ or ‘throat grab’ of the smoke, making such cigarettes more acceptable to consumers.
7     Conversely, the addition of menthol to cigarettes high in tar and nicotine can reduce the
8     irritating effect of nicotine … making these cigarettes more palatable.” Id. at 24.
9            74.      Significantly, the Report found that the tobacco companies “manipulated the
10    concentration of menthol to achieve a desired taste, aroma, and cooling sensation based on
11    anticipated consumer preference and demand.” See id. at 55.
12                          The marketing of menthol cigarettes to youth and minorities.
13           75.      The Report also found that the tobacco industry spent “as much or more on
14    magazine advertising for menthol [cigarette brands] as for non-menthol brands, even though
15    menthol brands represent a much smaller share of the market.” 2011 TPSAC Menthol Rept.
16    at 61. In particular, the Committee found that—
17                 a. menthol cigarettes “are marketed disproportionately to younger people,” id. at
18                    92;
19                 b. menthol use is higher among youth and young adult smokers, see id.;
20                 c. women “have been targets of tailored menthol marketing efforts,” id.; and
21                 d. menthol cigarettes are “disproportionately marketed per capita to African
22                    Americans. African Americans have been the subjects of specifically tailored
23                    menthol marketing strategies and messages. … [And,] [c]onsistent with these
24                    targeted marketing efforts, menthol cigarettes are disproportionately smoked by
25                    African American smokers,” id.
26
27
28
                                                Page 23 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 24 of 46




1            76.      The Report further found that “although cigarette smoking is becoming less
2     prevalent, menthol cigarette smoking is declining at [a] slower rate than is non-menthol
3     cigarette smoking.” Id. at 148.
4            77.      In addition, menthol cigarettes were associated with “increased transition to
5     greater or established smoking and dependence.” Id. at 149.
6            78.      In sum, the Report noted that sufficient evidence existed to conclude that the
7     availability of menthol cigarettes—
8                  a. increases experimentation and regular smoking, id. at 216;
9                  b. increases the likelihood of addiction and the degree of addiction in youth
10                    smokers, id. at 216; and
11                 c. results in lower likelihood of smoking cessation success in African Americans,
12                    compared to smoking non‐menthol cigarettes, id. at 217.
13           79.      The availability of menthol cigarettes was also found to “increase the likelihood
14    of experimentation and regular smoking beyond the anticipated prevalence if such cigarettes
15    were not available, in the general population and particularly in African Americans.” id. at
16    219. In addition, the Committee found a “causal relationship between the availability of
17    menthol cigarettes and regular smoking among youth.” Id. And, it found that menthol
18    cigarette marketing increased the prevalence of smoking “beyond anticipated prevalence if
19    such cigarettes were not available for the whole population, and for youth and African
20    Americans.” Id. at 220.
21                        Conclusion: Menthol cigarettes harm the public health.
22           80.      Based on the Committee’s findings, the Report made two overall conclusions:
23    (1) “Menthol cigarettes have an adverse impact on public health in the United States”; and (2)
24    “There are no public health benefits of menthol compared to non‐menthol cigarettes.” 2011
25    TPSAC Menthol Rept. at 220.
26
27
28
                                                 Page 24 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 25 of 46




1            81.     As explained by the Committee, “the availability of menthol cigarettes has led
2     to an increase in the number of smokers and [] this increase does have adverse public health
3     impact in the United States.” Id. at 220.
4            82.     “[O]f particular concern was the high rate of menthol cigarette smoking among
5     youth and the trend over the last decade of increasing menthol cigarette smoking among 12–
6     17 year olds, even as smoking of non‐menthol cigarettes declines. …. Thus, the availability of
7     menthol cigarettes increases initiation and reduces cessation, thereby increasing the number of
8     people who are smoking. This increase in the number of smokers represents an adverse impact
9     of the availability of menthol cigarettes on public health.” Id. at 220–21.
10           83.     Notably, the Committee found that if menthol cigarettes had been removed
11    from the market in 2010, then by 2020, roughly 17,000 premature deaths would have been
12    avoided, and about 2.3 million people would not have started smoking. By 2050, the
13    cumulative gains would have resulted in over 327,000 premature deaths avoided, and over 9.1
14    million people that would not have started smoking. See id. at 221.
15           84.     For African Americans, this would have meant that by 2020, roughly 4,700
16    premature deaths would have been avoided, and about 461,000 African Americans would not
17    have started smoking. By 2050, over 66,000 premature deaths would have been avoided, and
18    over 1.6 million African Americans would not have started smoking. See id. at 223.
19                       Recommendation: Remove menthol cigarettes from the market.
20           85.     As a result of the Committee’s findings and conclusions, the Committee then
21    made the following overall recommendation to FDA: “Removal of menthol cigarettes
22    from the marketplace would benefit public health in the United States.” 2011
23    TPSAC Menthol Rept. at 225 (emphasis in original).
24           86.     Per the Committee, the tobacco companies’ marketing of menthol cigarettes
25    “has been successful”:
26                   Menthol cigarettes are now smoked by most African American
27                   smokers and there is a concerning rise of menthol cigarette
28
                                                  Page 25 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 26 of 46




1                    smoking among youth. Menthol cannot be considered merely a
2                    flavoring additive to tobacco. Its pharmacological actions reduce
3                    the harshness of smoke and the irritation from nicotine, and may
4                    increase the likelihood of nicotine addiction in adolescents and
5                    young adults who experiment with smoking. Furthermore, the
6                    distinct sensory characteristics of menthol may enhance the
7                    addictiveness of menthol cigarettes, which appears to be the case
8                    among youth. [The Committee] has found that the availability of
9                    menthol cigarettes has an adverse impact on public health by
10                   increasing the numbers of smokers with resulting premature death
11                   and avoidable morbidity.
12    Id. at 225.
13            87.    Removing menthol from cigarettes could furthermore result in a substantial
14    reduction in cigarette smoking by encouraging smokers to quit smoking. See id. at 227.
15                       FDA’s re-commitment to addressing menthol in cigarettes.
16            88.    Following the Committee’s release of this report, FDA announced that it would
17    conduct a “thorough review” of the report, with its own experts within the FDA Center for
18    Tobacco Products. 2011 FDA Remarks on Menthol Cigarettes Rept. FDA further
19    acknowledged “the strong interest in this issue among all stakeholders” and committed itself to
20    “continu[ing] to communicate the steps FDA is taking as it determines what future regulatory
21    actions, if any, are warranted.” Id.
22            89.    FDA then reiterated that “a top priority for FDA is to protect the public health
23    from the harmful effects of tobacco use[.]” Id.
24            90.    Per FDA’s Center for Tobacco Products Director, “Tobacco is the leading
25    cause of preventable disease, disability, and death in the United States. Tobacco products are
26
27
28
                                                Page 26 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 27 of 46




1     responsible for approximately 443,000 deaths and $193 billion on medical expenditures and
2     lost productivity each year in the United States.” Id.32
3                      FDA’s 2013 scientific evaluation of menthol cigarettes.
4             91.      On July 24, 2013, FDA then issued an advance notice of proposed rulemaking
5     to solicit information and public comment on the “potential regulation of menthol in
6     cigarettes.” FDA, Advance Notice of Proposed Rulemaking, Menthol in Cigarettes, Tobacco
7     Products, Dkt. No. FDA-2013-N-0521, 78 Fed. Reg. 44484, 44484 (July 24, 2013).33
8             92.      As part of this advance notice, FDA made available its preliminary scientific
9     evaluation of public health issues relating to the use of menthol in cigarettes. See FDA, Prelim.
10    Scientific Eval. of the Possible Public Health Effects of Menthol Versus Non[-]Menthol
11    Cigarettes (“2013 FDA Findings”).34 This undertaking was a “thorough review of the available
12    science concerning menthol cigarettes.” Id. at 3. To accomplish this task, FDA—
13                  a. “weighed the collective body of evidence for the impact of the use of menthol in
14                     cigarettes on public health”;
15                  b. “considered the source of information, the type of study, and the quality of
16                     study methods and data”;
17                  c. “evaluated the peer-reviewed literature, industry submissions and other
18                     materials provided to TPSAC,” and
19
20
21
     32 At around this same time, the tobacco industry submitted to FDA a competing Industry
     Menthol Report. See The Industry Menthol Report (Mar. 23, 2011). Available at
22   https://wayback.archive-
     it.org/7993/20170406091740/https://www.fda.gov/downloads/AdvisoryCommittees/Commit
23   teesMeetingMaterials/TobaccoProductsScientificAdvisoryCommittee/UCM249320.pdf.
24   33Available at https://www.federalregister.gov/documents/2013/07/24/2013-17805/menthol-
     in-cigarettes-tobacco-products-request-for-comments.
25
     34See FDA, Advance Notice of Proposed Rulemaking, Menthol in Cigarettes, Tobacco Products, 78
26   Fed. Reg. 44484, at Reference 1, Preliminary Scientific Evaluation of the Possible Public Health Effects of
     Menthol Versus non[-]Menthol Cigarettes, ID No. FDA-2013-N-0521-0001 (July 24, 2013). Available at
27   https://www.regulations.gov/document?D=FDA-2013-N-0521-0001.
28
                                                   Page 27 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 28 of 46




1                    d. “performed or commissioned additional analyses in an attempt to fill in and
2                       inform some of the gaps in the literature.”
3     Id. at 3.
4              93.      FDA then submitted its findings to a peer review panel, which provided
5     comments to which FDA then responded to. See FDA Rept. to Congress, Progress and
6     Effectiveness of the Implementation of the Family Smoking Prevention and Tobacco Control Act, at 15
7     (2013).35 The agency also posted the peer reviewed comments, and its response to those
8     comments. See id.
9                           FDA’s 2013 findings affirm the Committee’s 2011 findings.
10             94.      Based on FDA’s review, FDA found that the weight of the evidence, among
11    other things, supported the following conclusions:
12                   a. Menthol in cigarettes is “likely associated with altered physiological responses to
13                      tobacco smoke”;
14                   b. A majority of African American smokers use menthol cigarettes;
15                   c. Younger populations have the highest rate of smoking menthol cigarettes;
16                   d. Female smokers are more likely to smoke menthol cigarettes than male smokers;
17                   e. The marketing of menthol cigarettes is associated with menthol brand
18                      preference among adolescents and the African American community;36 and
19                   f. Menthol in cigarettes is likely associated with—
20                           i. increased initiation and progression to regular cigarette smoking;37
21
22
     35   Available at https://www.fda.gov/media/86670/download.
23
     36“The available data show that advertising is a strong driver of brand preference among
24   adolescents and that it is likely that the standard marketing mix approach of price, promotion,
     product, and place has been used to drive menthol cigarette preference among the urban African
25   American community.” 2013 FDA Findings, at 5.
26   37“Data show that newer smokers prefer menthol at levels substantially above that of the general
     population, with an inverse correlation between age and menthol preference that reaches a
27   plateau in adulthood.” 2013 FDA Findings, at 5.
28
                                                    Page 28 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 29 of 46




1                        ii. increased dependence;38 and
2                       iii. reduced success in smoking cessation, especially among African
3                           American menthol smokers.39
4     2013 FDA Findings at 4–6.
5             95.    In summary, FDA concluded that menthol in cigarettes was associated with
6     greater addiction, menthol smokers were less likely to successfully quit smoking, and that
7     menthol cigarettes likely posed “a public health risk above that seen with nonmenthol
8     cigarettes”:
9                    The impact of cigarette smoking upon public health is
10                   indisputable. More than 400,000 deaths per year in the United
11                   States are caused by tobacco use.       Consistent patterns have
12                   emerged as a result of FDA’s evaluation of the scientific evidence
13                   relevant to the impact of menthol tobacco products on public
14                   health. … [A]dequate data suggest that menthol use is likely
15                   associated with increased smoking initiation by youth and young
16                   adults. Further, the data indicate that menthol in cigarettes is
17                   likely associated with greater addiction. Menthol smokers show
18                   greater signs of nicotine dependence and are less likely to
19                   successfully quit smoking. These findings, combined with the
20                   evidence indicating that menthol’s cooling and anesthetic
21                   properties can reduce the harshness of cigarette smoke and the
22
23
     38“There were consistent findings that menthol smokers more likely to smoke their first cigarette
24   within five minutes of waking.” 2013 FDA Findings, at 6.
25
     39“In the reviewed studies, menthol smokers, especially African American menthol smokers,
     were less likely to successfully stop smoking than their nonmenthol smoking counterparts. This is
26   consistent with the observation that menthol smokers appear to be more nicotine dependent than
     nonmenthol smokers which can be an important factor in smoking cessation success.” 2013 FDA
27   Findings, at 6.
28
                                               Page 29 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
              Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 30 of 46




1                    evidence indicating that menthol cigarettes are marketed as a
2                    smoother alternative to nonmenthol cigarettes, make it likely that
3                    menthol cigarettes pose a public health risk above that seen with
4                    nonmenthol cigarettes.
5     Id. at 6.
6                        FDA commits to addressing menthol in cigarettes.
7             96.    Notably, FDA clarified that this “scientific assessment of public health issues
8     related to menthol in cigarettes … [did] not constitute a decision about what regulatory action,
9     if any, FDA might take with respect to menthol in cigarettes.” FDA 2013 Findings, at 7.
10            97.    Rather, FDA would first “review[] all of the available information from this
11    assessment and the anticipated public comments, from the [2011 Tobacco Product Scientific
12    Advisory Committee] report and associated public comments, and from the tobacco industry
13    perspective document[.]” Id.
14            98.    Upon completing this review, FDA would then “determine[]” whether
15    “restrictions on the sale and/or distribution of menthol cigarettes or product standards should
16    be established[.]” Id.
17            99.    By this time, the Center for Tobacco Products’ Director Mitch Zeller had
18    acknowledged that “Menthol cigarettes raise critical public health questions.” Michael
19    Felberbaum, FDA: Menthol cigarettes likely pose health risk, USA Today (July 23, 2013).40 Zeller
20    further noted that there was “no holdup” on FDA proposing restrictions on menthol, but that
21    there were still “some important questions” that need to be answered. See id.
22            100.   To that end, in August 2013, FDA announced that it was funding three
23    menthol related studies: one to look at whether genetic differences in taste perception explain
24    why certain racial and ethnic populations are more likely to use menthol cigarettes; the second
25
26
     40 Available at https://www.usatoday.com/story/news/nation/2013/07/23/fda-menthol-
27   cigarettes-health-risk/2578331/.
28
                                                Page 30 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 31 of 46




1     to compare exposure to smoke-related toxins and carcinogens from menthol and nonmenthol
2     cigarettes; and a third to examine the effects of menthol and nonmenthol compounds in
3     various tobacco products on both tobacco addiction and toxicants of tobacco smoke. See FDA
4     Invites Public Input on Menthol in Cigarettes, The ASCO Post, Vol. 4, Issue 13, at 21 (Aug. 13,
5     2013).41
6               101.   On information and belief, FDA has already completed and reviewed the
7     results of these three menthol studies initiated almost seven years ago.
8               AATCLC’s Citizen Petition urges FDA to act on menthol, but to no avail.
9               102.   That same year in 2013, plaintiff AATCLC (together with several other leading
10    national organizations) submitted a Citizen Petition with FDA. See Tobacco Control Legal
11    Consortium et al. Citizen Petition, Dkt. ID FDA-2013-P-0435-0001 (“Citizen Petition”).42
12              103.   The Petition cited extensive evidence that (a) smoking remains a critical public
13    health issue; (b) menthol cigarettes hurt kids; (c) menthol cigarettes harm minority smokers; (d)
14    prohibiting menthol cigarettes would benefit health, and, among other things, asked FDA to
15    do the following:
16                 a. Add menthol to the list of additives and constituents in the prohibition on
17                     characterizing flavors in cigarettes and cigarette smoke directed by section 907
18                     (a)(1)(A) of the Federal Food, Drug, and Cosmetic Act, see id. at 9–10 (i.e.
19                     prohibit menthol as a characterizing flavoring in cigarettes, see Citizen Pet., at
20                     7); and
21                 b. Work with appropriate entities to provide support to smokers of menthol
22                     cigarettes who will quit as a result of the requested prohibition on menthol in
23                     cigarettes, see id. at 10.
24
25
26   41   Available at https://issuu.com/ascopost/docs/tap_vol_4_issue_13.
27   42   Available at https://www.regulations.gov/document?D=FDA-2013-P-0435-0001.
28
                                                    Page 31 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 32 of 46




1            104.    Roughly six months later on October 7, 2013, defendant Mitchell Zeller
2     (Director, Center for Tobacco Products), writing on behalf of the defendants, responded as
3     follows: “FDA has been unable to reach a decision on your petition because it raises significant,
4     complex issues requiring extensive review and analysis by Agency officials. As you may know,
5     FDA issued an advance notice of proposed rulemaking on July 24, 2013, seeking comments,
6     including comments on FDA’s preliminary scientific evaluation of public health issues related
7     to the use of menthol in cigarettes, and data, research, or other information that may inform
8     regulatory actions FDA might take with respect to menthol in cigarettes (78 FR 44484). …
9     We will respond to your petition as soon as we have reached a decision on your request.”
10           105.    To plaintiffs’ knowledge, FDA has taken no other action in response to the
11    Petition, despite the passage of nearly seven years since it was presented.
12           FDA’s continuing delay and unlawful refusal to ban menthol.
13           106.    Meanwhile, despite Director Zeller’s reported assurance in 2013 that “there was
14    ‘no holdup’” concerning FDA’s determination or regulation of menthol in cigarettes, FDA for
15    the next four years (i.e., Summer of 2013 – Summer of 2017) remained largely silent about its
16    potential regulation of menthol cigarettes.
17           107.    Around the same time, however, many other countries began moving to ban
18    menthol in cigarettes.43
19           108.    Then in 2017, the agency finally seemed poised to take actual steps to regulate
20    menthol cigarettes, as described below.
21
22
     43 For example, in 2012, Brazil approved a ban on all flavors, including menthol, in all tobacco
23   products. In 2016, the European Union banned all flavored cigarettes including menthol
     (effective 2020). And in 2017, Canada banned the sale of menthol cigarettes. See Campaign for
24   Tobacco-Free Kids, Brazil’s Highest Court Upholds Ban on Flavored Tobacco Products (Feb. 1,
25   2018). Available at https://www.tobaccofreekids.org/press-releases/2018_02_01_brazil-court-
     upholds-flavor-ban (last visited June 13, 2020); World Health Organization, Advisory Note:
26   Banning Menthol in Tobacco Products, 49–50 available at
     https://apps.who.int/iris/bitstream/handle/10665/205928/9789241510332_eng.pdf;jsessionid
27   =6D55886EDA1A8FDA032CA2B42F4409FC?sequence=1. s.
28
                                                Page 32 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
                Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 33 of 46




1               109.   But by 2019, FDA and the other defendants had again backed away, continuing
2     their ongoing pattern of delay and inaction on this critical public health issue.
3                      2017: FDA continues to delay addressing menthol in cigarettes.
4               110.   In 2017, then-FDA Commissioner Scott Gottlieb announced a “new
5     comprehensive plan for tobacco and nicotine regulation” that would serve as a multi-year
6     roadmap to better protect children and significantly reduce tobacco-related disease and death.
7     See FDA Announces Comprehensive Regulatory Plan to Shift Trajectory of Tobacco-Related
8     Disease Death (July 27, 2017).44 Noting that over 480,000 deaths each year were caused by
9     tobacco use, and that the direct healthcare and lost productivity costs totaled nearly $300
10    billion each year, the Commissioner noted that the agency would focus its efforts on starting a
11    public dialogue about lowering nicotine levels in combustible cigarettes to non-addictive levels.
12    See id.
13              111.   Menthol, however, was relegated to further study and public comment. As part
14    of that same announcement, FDA noted that it intended to issue yet another advance notice of
15    proposed rulemaking to “seek public comment on the role that flavors (including menthol) in
16    tobacco products play in attracting youth[.]” Id.
17                     2018: FDA Commissioner Gottlieb commits to banning menthol.
18              112.   Then, on March 14, 2018, FDA Commissioner Gottlieb announced three
19    advance notices of proposed rulemaking—one each (1) “to explore a product standard to lower
20    nicotine in cigarettes to minimally or non-addictive levels”; (2) to “solicit additional comments
21    and data related to the regulation of premium cigars”; and (3) “to seek comment on the role
22    that flavors—including menthol—play in initiation, use and cessation of tobacco products.”
23
24
25
26
     44Available at https://www.fda.gov/news-events/press-announcements/fda-announces-
27   comprehensive-regulatory-plan-shift-trajectory-tobacco-related-disease-death.
28
                                                Page 33 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 34 of 46




1     FDA, Statement from FDA Commissioner Scott Gottlieb, M.D. (Mar. 14, 2018) (emphasis
2     added).45
3            113.    As to menthol in cigarettes, FDA Commissioner Gottlieb noted that “youth
4     consistently report product flavoring as a leading reason for using tobacco products. Flavors
5     may disguise the taste of tobacco. But flavored cigarettes … are every bit as addictive as any
6     other tobacco products, have the same harmful health effects and may even make it harder to
7     quit. …. Additionally, youth and young adult smokers are disproportionately more likely to
8     smoke menthol than nonmenthol cigarettes. And we know that youth who initiate smoking
9     with menthol cigarettes … may be at greater risk of progression from experimentation to
10    established smoking and nicotine dependence.” Statement from FDA Commissioner Scott
11    Gottlieb, M.D. (Mar. 19, 2018).46
12           114.    Following the submission of comments to these three advance notices, FDA
13    Commissioner Gottlieb noted in an interview that “he was revisiting [FDA’s consideration of]
14
15
     45Statement from FDA Commissioner Scott Gottlieb, M.D., on pivotal public health step to
     dramatically reduce smoking rates by lowering nicotine in combustible cigarettes to minimally or
16   non-addictive levels (Mar. 14, 2018). Available at https://www.fda.gov/news-events/press-
     announcements/statement-fda-commissioner-scott-gottlieb-md-pivotal-public-health-step-
17   dramatically-reduce-smoking.
18   The three advance notices of proposed rulemaking were later published that same month: See
     FDA, Tobacco Product Standard for Nicotine Level of Combustible Cigarettes, Dkt. No. FDA-2017-N-6189,
19   83 Fed. Reg. 11818 (Mar. 16, 2018). Available at
20   https://www.federalregister.gov/documents/2018/03/16/2018-05345/tobacco-product-
     standard-for-nicotine-level-of-combusted-cigarettes; FDA, Regulation of Flavors in Tobacco Products,
21   Dkt. No. FDA-2017-N-6565, 83 Fed. Reg. 12294 (Mar. 21, 2018). Available at
     https://www.federalregister.gov/documents/2018/03/21/2018-05655/regulation-of-flavors-in-
22   tobacco-products; FDA, Regulation of Premium Cigars, Dkt. No. FDA-2017-N-6107, 83 Fed. Reg.
23   12901 (Mar. 26, 2018). Available at
     https://www.federalregister.gov/documents/2018/03/16/2018-05345/tobacco-product-
24   standard-for-nicotine-level-of-combusted-cigarettes.
25
     46 Statement from FDA Commission Scott Gottlieb, M.D., on efforts to reduce tobacco use,
     especially among youth, by exploring options to address the role of flavors—including menthol—
26   in tobacco products (Mar. 19, 2018). Available at https://www.fda.gov/news-events/press-
     announcements/statement-fda-commissioner-scott-gottlieb-md-efforts-reduce-tobacco-use-
27   especially-among-youth.
28
                                                Page 34 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 35 of 46




1     the use of menthol in certain products, which has been of particular concern in African-
2     American communities targeted by makers of menthol cigarettes like Newport and Kools in
3     years past. ‘It was a mistake for the agency to back away of menthol,’ he said.”
4     Sheila Kaplan, Altria to Stop Selling Some E-Cigarette Brands That Appeal to Youths, The New York
5     Times (Oct. 25, 2018) (emphasis added).47
6            115.    Accordingly, on November 18, 2018, then-FDA Commissioner Gottlieb
7     announced that FDA would issue a Notice of Proposed Rulemaking “seek[ing] to ban menthol
8     in combustible tobacco products, including cigarettes and cigars[.]” Statement from FDA
9     Commissioner Scott Gottlieb, M.D. (Nov. 15, 2018).48
10           116.    Commissioner Gottlieb described his reasoning as follows:
11                   I’m deeply concerned about the availability of menthol-flavored
12                   cigarettes. I believe these menthol-flavored products represent
13                   one of the most common and pernicious routes by which kids
14                   initiate on combustible cigarettes. The menthol serves to mask
15                   some of the unattractive features of smoking that might otherwise
16                   discourage a child from smoking.         Moreover, I believe that
17                   menthol products disproportionately and adversely affect
18                   underserved communities. And as a matter of public health, they
19
20
21
     47Available at https://www.nytimes.com/2018/10/25/health/altria-vaping-
22   ecigarettes.html?module=inline.
23   48 FDA, Statement from FDA Commission Scott Gottlieb, M.D., on proposed new steps to
     protect youth by preventing access to flavored tobacco products and banning menthol in
24   cigarettes (Nov. 15, 2018). Available at https://www.fda.gov/news-events/press-
25   announcements/statement-fda-commissioner-scott-gottlieb-md-proposed-new-steps-protect-
     youth-preventing-
26   access?utm_campaign=111518_Statement_FDA%20Commissioner%20statement%20on%20pr
     oposals%20to%20address%20youth%20tobacco%20use&utm_medium=email&utm_source=El
27   oqua.
28
                                                Page 35 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 36 of 46




1                    exacerbate troubling disparities in health related to race and
2                    socioeconomic status that are a major concern of mine.
3                    …
4                    I noted that the popularity of menthol cigarettes with youth is
5                    especially troubling. In fact, youth smokers are more likely to
6                    use menthol cigarettes than any other age group. More than
7                    half (54 percent) of youth smokers ages 12–17 use menthol
8                    cigarettes, compared to less than one-third of smokers ages 35
9                    and older. Prevalence of menthol use is even higher among
10                   African-American youth, with data showing that seven out of 10
11                   African-American youth smokers select menthol cigarettes.
12                   And, … there’s no evidence to suggest that menthol-flavored
13                   cigarettes may play a role in harm reduction for adult smokers.
14    Id.
15           117.    Accordingly, FDA would “advance a Notice of Proposed Rulemaking that
16    would seek to ban menthol in combustible tobacco products, including cigarettes and cigars.”
17    Id. And significantly, FDA would “accelerate the proposed rulemaking process to ensure that
18    [its] policies on flavored tobacco products protect public health[.]” Id.
19           118.    Such actions would be consistent with guidance from the National Centers for
20    Disease Control and Prevention (“CDC”), which noted the following “bottom line”:
21               a. “Tobacco companies add menthol to make cigarettes seem less harsh and more
22                   appealing to new smokers and young people. …
23               b. Different groups of people—like some racial/ethnic minorities, LGBT people,
24                   people with mental health conditions, etc.—are more likely to smoke menthol
25                   cigarettes than the rest of the population. This is particularly true for African
26                   Americans.
27
28
                                                Page 36 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
              Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 37 of 46




1                c. Some studies show that people who smoke menthol cigarettes have a harder
2                    time quitting smoking than those who smoke non-menthol cigarettes.
3                d. We can help reduce menthol cigarette smoking and help people who smoke
4                    menthol cigarettes to quit with policies that limit where menthol cigarettes are
5                    sold and marketed, and by reaching out to groups that are more likely to smoke
6                    menthol cigarettes.”49
7                    2019: Defendants abandon their plan to address menthol.
8             119.   In March 2019, however, FDA Commissioner Scott Gottlieb resigned.
9     Norman E. “Ned” Sharpless, M.D. was then appointed Acting FDA Commissioner in April
10    2019.
11            120.   And by June 2019, without any explanation, FDA reversed course and decided
12    not to initiate its previously announced rulemaking process.
13                       FDA’s vision for the future omits addressing menthol.
14            121.   On June 20, 2019, then-Acting FDA Commissioner Sharpless and defendant
15    Center for Tobacco Products Director Mitch Zeller announced FDA’s Achievements in Tobacco
16    Regulation Over the Past Decade and Beyond. See FDA, Achievements in Tobacco Regulation Over
17    the Past Decade and Beyond (June 20, 2019).50 Among other things, that announcement
18    noted the passage of the Tobacco Control Act, as well as FDA’s “groundbreaking plan for
19    tobacco and nicotine regulation,” including FDA’s plan “to take action on flavored cigars and
20    continue to explore other issues related to flavored tobacco products.” Id.
21            122.   Absent from defendants’ announcement, however, was any mention of FDA
22    taking steps to address menthol in cigarettes.
23
24
     49 Centers for Disease Control and Prevention, Menthol and Cigarettes (last reviewed May 18,
25   2020). Available at https://www.cdc.gov/tobacco/basic_information/tobacco_industry/menthol-
26   cigarettes/index.html.
     50Available at https://www.fda.gov/news-events/fda-voices-perspectives-fda-leadership-and-
27   experts/achievements-tobacco-regulation-over-past-decade-and-beyond.
28
                                                Page 37 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 38 of 46




1             123.    Similarly, on June 24, 2019, HHS published its inventory of rulemaking actions
2     under development (“Spring 2019 Agenda”). See Regulatory Agenda, Ofc. of the Secretary,
3     HHS, 84 Fed. Reg. 29623 (June 24, 2019).51 This Spring 2019 Agenda presented “the
4     regulatory activities that the Department [i.e., HHS, FDA, and the defendant Center for
5     Tobacco Products] expects to undertake in the foreseeable future,” id. at 29624 (citing various
6     proposed rules, final rules, and long-term actions).
7             124.    No plans to address menthol were included in this Regulatory Agenda by
8     defendants. See HHS Regulatory Agenda, generally; HHS, Agency Rule List – Spring 2019.
9             125.    Likewise, no plans to address menthol were included with HHS’s most recent
10    Regulatory Agenda, published on December 26, 2019. See Regulatory Agenda, Ofc. of the
11    Secretary, HHS, 84 Fed. Reg. 71129 (Dec. 26, 2019) (“Fall 2019 Agenda”).52
12                        The 2019 Unified Agenda omits any mention of menthol.
13            126.    The same is true of the Unified Agenda, which is compiled by the Regulatory
14    Information Services Center for the Office of Information and Regulatory Affairs (“OIRA”).
15    See Regulatory Info. Services Ctr., Introduction to the Unified Agenda of Federal Regulatory and
16    Deregulatory Actions, Dkt. No. 2019-12557, 84 Fed. Reg. 29591 (June 24, 2019)53; Regulatory
17
18
19   51Available at https://www.federalregister.gov/documents/2019/06/24/2019-12004/regulatory-
     agenda. See also HHS, Agency Rule List – Spring 2019. Available at
20   https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENC
21   Y_RULE_LIST&currentPubId=201904&showStage=active&agencyCd=0900&csrf_token=AC
     9CA9308A92E9EACBFB612B667086E9017C80260FDDB0D9364F9F5F2137B6554EA192968
22   7D28B0AFFBE211B4AB531B5D1F4.
23
     52Available at https://www.federalregister.gov/documents/2019/12/26/2019-26539/regulatory-
     agenda. See also HHS, Agency Rule List – Fall 2019. Available at
24   https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENC
     Y_RULE_LIST&currentPub=true&agencyCode=&showStage=active&agencyCd=0900&csrf_t
25   oken=AC9CA9308A92E9EACBFB612B667086E9017C80260FDDB0D9364F9F5F2137B6554
26   EA1929687D28B0AFFBE211B4AB531B5D1F4,
     53Available at https://www.federalregister.gov/documents/2019/06/24/2019-
27   12557/introduction-to-the-unified-agenda-of-federal-regulatory-and-deregulatory-actions.
28
                                                   Page 38 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 39 of 46




1     Info. Services Ctr., Intro. to the Fall 2019 Regulatory Plan, Dkt. No. 2019-26533, 84 Fed. Reg.
2     71085 (Dec. 26, 2019)54.
3              127.   This Unified Agenda provides data on regulatory and deregulatory activities
4     under development or review throughout the federal government—e.g., advance notices of
5     proposed rulemaking, notices of proposed rulemaking, final rules, and long-term plans. See
6     OIRA, About the Unified Agenda.55
7              128.   And it confirms that defendants have no plans to undertake any regulatory
8     action on menthol in cigarettes. See id. (identifying defendants’ regulatory actions at the pre-
9     rule, proposed rule, and final rule stages of development and review). HHS does not even list
10    menthol regulation on its list of “Long-Term Actions,” which identifies actions that the agency
11    intends to pursue but does not anticipate taking action on in the following year. OIRA Long
12    Term Actions, Agency Rule List – Spring 2019, HHS (identifying defendants’ long-term
13    actions)56, OIRA Long Term Actions, Agency Rule List – Fall 2019, HHS57.
14             129.   On this record, defendants’ unexplained and unjustifiable determination not to
15    proceed with its own proposed rulemaking to ban menthol in combustible tobacco products
16    violates the Tobacco Control Act and is unlawful.
17
18   54Available at https://www.federalregister.gov/documents/2019/12/26/2019-
     26533/introduction-to-the-fall-2019-regulatory-plan.
19
     55   Available at https://www.reginfo.gov/public/jsp/eAgenda/StaticContent/UA_About.myjsp.
20
     56Available at
21   https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENC
     Y_RULE_LIST&currentPubId=201904&showStage=longterm&agencyCd=0900&Image58.x=
22   66&Image58.y=13; see generally Office of Information and Regulatory Affairs, About the Unified
23   Agenda, available at https://www.reginfo.gov/public/jsp/eAgenda/UA_About.myjsp (“[A]n
     agency may list in the ‘Long-Term Actions’ section of its agenda those rules it expects will have
24   the next regulatory action more than 12 months after publication of the agenda.”).
25
     57Available at
     https://www.reginfo.gov/public/do/eAgendaMain?operation=OPERATION_GET_AGENC
26   Y_RULE_LIST&currentPubId=201910&showStage=longterm&agencyCd=0900&csrf_token=
     243A419EF187585EFFD83CD9CFA7CB8F1D8F1155635D087656DF62F1D717959D8C6B90
27   FE425F27A717CEC962B0EECE3D5800.
28
                                                Page 39 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 40 of 46




1                                       *                *               *
2             130.     Over ten years ago, Congress directed defendants to address the public health
3     harms caused by menthol in cigarettes. Since that time, however, defendants have simply
4     pushed aside the mounting body of medical and scientific evidence that menthol in cigarettes
5     harms the public health.
6             131.    In 2011, FDA knew about these harms, as set forth by its own Scientific
7     Advisory Committee. In 2013, FDA’s own findings and conclusions confirmed those harms to
8     the public health. And in 2018, then-FDA Commissioner Gottlieb announced that FDA
9     would advance a Notice of Proposed Rulemaking seeking to ban menthol in combustible
10    tobacco products, including all cigarettes.58
11            132.    And yet, despite FDA’s knowledge of these public health harms, FDA and
12    defendants have simply failed to do their job—i.e., protecting the public health. Accordingly,
13    plaintiffs bring this action, seeking an Order from this Court granting the plaintiffs’ requested
14    relief on the following claims:
15                                          CLAIMS FOR RELIEF
16                        Count I: Violation of the Administrative Procedure Act
17                                      (5 U.S.C. §§ 555(b) & 706(1))
18            133.    Plaintiffs incorporate by reference each of the foregoing allegations, above.
19            134.    Section 555(b) of the Administrative Procedure Act requires each agency “to
20    conclude a matter presented to it” “within a reasonable time,” 5 U.S.C. § 555(b). Section
21
22   58 Additional studies have since further concluded that removing menthol from cigarettes is likely
     to reduce youth smoking initiation, improve smoking cessation outcomes in adult smokers, and in
23   turn, benefit public health. See, e.g., Villanti, Andrea C. et al., Menthol Cigarettes and The Public
     Health Standard: A Systematic Review, BMC Public Health (Dec. 29, 2017). Available at
24   https://bmcpublichealth.biomedcentral.com/articles/10.1186/s12889-017-4987-z. And in a
25   follow up study reviewing Canada’s menthol ban, at least one study found higher rates of quitting
     among daily and occasional menthol smokers, one year after the implementation of a menthol
26   ban. See Chaiton M.O. et al., Ban on menthol-flavoured tobacco products predicts cigarette cessation at 1
     year: a population cohort study, Tobacco Control (May 30, 2019). Available at
27   https://tobaccocontrol.bmj.com/content/early/2019/05/29/tobaccocontrol-2018-054841.
28
                                                  Page 40 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 41 of 46




1     706(1) provides that a reviewing court “shall compel agency action unlawfully withheld or
2     unreasonably delayed,” 5 U.S.C. § 706(1).
3              135.   Together, Sections 555(b) and 706(1) “indicate a congressional view that
4     agencies should act within reasonable time frames and that courts designated by statute to
5     review agency actions may play an important role in compelling agency action that has been
6     improperly withheld or unreasonably delayed.” Telecommunications Research & Action Center v.
7     FCC, 750 F.2d 70, 76–77 (D.C. Cir. 1984) (“TRAC”).
8              136.   Accordingly, “delays that might be altogether reasonable in the sphere of
9     economic regulation are less tolerable when human lives are at stake.” Cutler, 818 F.2d at 898
10    (footnotes omitted).59 “This is particularly true when the very purpose of the governing Act is
11    to protect those lives.” Public Citizen Health Research Group v. Auchter, 702 F.2d 1150, 1157–58
12    (D.C. Cir. 1983).
13             137.   To the extent defendants’ position is that they have not yet made a
14    determination in accordance with 21 U.S.C. § 387g(a)(5) concerning whether to add menthol
15    to the flavor ban list, id. § 387g(a)(1)(A), defendants’ failure to make such a determination
16    constitutes agency action “unlawfully withheld or unreasonably delayed,” 5 U.S.C. § 706(1),
17    and a failure by the agency to “conclude a matter presented” to the agency “within a
18    reasonable time,” id. § 555(b).
19             138.   At the time Congress enacted the Tobacco Control Act, Congress specifically
20    recognized that menthol cigarettes “may pose unique health risks to those who smoke them.”
21    H. Rept., Part 1 at 38. And as a result, Congress “urge[d] [FDA] to address these issues as
22    quickly as practicable.” Id. Indeed, Congress believed that it would be “critical for [FDA] to
23    move quickly to address the unique public health issues posed by menthol cigarettes.” Id. at
24    38–39.
25
26
     59See also Cutler, 818 F.2d at 898 n.162 (noting further that “the risk to human life need not be a
27   certainty to justify expedition”).
28
                                                Page 41 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 42 of 46




1             139.     To that end, Congress directed FDA to periodically reevaluate and “determine”
2     whether the Act’s existing flavor standard “should be changed” to reflect new data and protect
3     the public health. See 21 U.S.C. § 387g(a)(5).
4             140.     Since that time, FDA has developed and interested parties have presented to
5     FDA such new data and public health considerations, including the following:
6                 a. The Tobacco Product Scientific Advisory Committee Report (2011);
7                 b. The Industry Menthol Report (2011);
8                 c. FDA’s own peer-reviewed evaluation of the science concerning menthol in
9                      cigarettes (2013);
10                d. FDA’s Advance Notice of Proposed Rulemaking, Menthol in Cigarettes, Tobacco
11                     Products, 78 Fed. Reg. 44484, and the comments received by FDA (2013); and
12                e. FDA’s Advance Notice of Proposed Rulemaking, Regulation of Flavors in Tobacco
13                     Products, 83 Fed. Reg. 12294, and the comments received by FDA (2018).
14            141.     From these submissions, former FDA Commissioner Scott Gottlieb announced
15    that FDA would begin the rulemaking process for banning menthol in combustible cigarettes.
16            142.     And yet, without explanation, FDA and the defendants have declined to begin
17    the rulemaking process.
18            143.     Accordingly, FDA’s failure to make such a determination constitutes agency
19    action “unlawfully withheld or unreasonably delayed,” 5 U.S.C. § 706(1), and a failure by the
20    agency to “conclude a matter presented to it” “within a reasonable time,” id. § 555(b). See Sierra
21    Club v. Gorsuch, 715 F.2d 653, 659 (D.C. Cir. 1983) (“judicial review of decisions not to regulate
22    must not be frustrated by blind acceptance of an agency’s claim that a decision is still under
23    study”) (emphasis in original); Cutler v. Hayes, 818 F.2d 879, 897 n.156 (D.C. Cir. 1987)
24    (“[t]here comes a point when relegating issues to proceedings that go on without conclusion in
25    any kind of reasonable time frame is tantamount to refusing to address the issues at all—and
26    the result is a denial of justice”).
27
28
                                                Page 42 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
               Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 43 of 46




1              144.   FDA’s unreasonable delay and inaction constitutes a violation of the
2     Administrative Procedure Act.
3                        Count II: Violation of the Administrative Procedure Act
4                            (5 U.S.C. §§ 555(b) & 706(1)—Citizen Petition)
5              145.   Plaintiffs incorporate by reference each of the foregoing allegations, above.
6              146.   On or about April 12, 2013, plaintiff African American Tobacco Control
7     Leadership Council (together with several other leading national organizations) submitted a
8     Citizen Petition with FDA. See Tobacco Control Legal Consortium et al. Citizen Petition, Dkt. ID
9     FDA-2013-P-0435-0001 (“Citizen Petition”).60 This Petition, among other things, asked FDA
10    to do the following:
11                 a. Add menthol to the list of additives and constituents in the prohibition on
12                    characterizing flavors in cigarettes and cigarette smoke directed by section 907
13                    (a)(1)(A) of the Federal Food, Drug, and Cosmetic Act, see id. at 9–10 (i.e.
14                    prohibit menthol as a characterizing flavoring in cigarettes, see Citizen Pet., at
15                    7); and
16                 b. Work with appropriate entities to provide support to smokers of menthol
17                    cigarettes who will quit as a result of the requested prohibition on menthol in
18                    cigarettes, see id. at 10.
19             147.   Roughly six months later on October 7, 2013, defendant Mitchell Zeller
20    (Director, Center for Tobacco Products), writing on behalf of the defendants, responded as
21    follows: “FDA has been unable to reach a decision on your petition because it raises significant,
22    complex issues requiring extensive review and analysis by Agency officials. As you may know,
23    FDA issued an advance notice of proposed rulemaking on July 24, 2013, seeking comments,
24    including comments on FDA’s preliminary scientific evaluation of public health issues related
25    to the use of menthol in cigarettes, and data, research, or other information that may inform
26
27   60   Available at https://www.regulations.gov/document?D=FDA-2013-P-0435-0001.
28
                                                   Page 43 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 44 of 46




1     regulatory actions FDA might take with respect to menthol in cigarettes (78 FR 44484). …
2     We will respond to your petition as soon as we have reached a decision on your request.”
3             148.    FDA has a mandatory duty to respond to the citizen petition under the
4     Administrative Procedure Act and FDA’s own regulations adopted thereunder. See 5 U.S.C. §
5     553(e) (“Each agency shall give an interested person the right to petition for the issuance,
6     amendment, or repeal of a rule.”); 21 C.F.R. § 10.30 (e) (providing a 180-day timeframe within
7     which the agency must provide a response to the petitioner). See also Henley v. Food & Drug
8     Admin. (Dep’t of Health & Human Servs.), 873 F. Supp. 776, 780 (E.D.N.Y. 1995), aff'd sub nom.
9     Henley v. Food & Drug Admin., 77 F.3d 616 (2d Cir. 1996) (citing National Organization for Reform of
10    Marijuana Laws v. Ingersoll, 497 F.2d 654, 657–58 (D.C. Cir. 1974)) (“the [FDA] Commissioner
11    must consider the petition and must give written notice of the decision accompanied by an
12    explanatory statement.”).
13            149.    To date, however, defendants have not yet substantively responded to plaintiff’s
14    Citizen Petition.
15            150.    FDA’s unreasonable delay and inaction on addressing plaintiff’s Citizen Petition
16    violates the Administrative Procedure Act. See Pub. Citizen, 740 F.2d at 34–35 (remanding
17    citizen petition to district court for a determination whether agency had unduly delayed
18    responding to such petition).
19                   Count III: Violation of the Administrative Procedure Act
20                          (5 U.S.C. § 706(2)—Arbitrary and Capricious)
21            151.    Plaintiffs incorporate by reference each of the foregoing allegations, above.
22            152.    Plaintiffs allege this claim in the alternative to Counts I and II, see Fed. R. Civ.
23    P. 8(d), and in response to any argument by defendants that they have made a permissible
24    decision not to ban menthol.
25            153.    Despite the overwhelming evidence that removing menthol cigarettes from the
26    marketplace would benefit public health and defendant FDA’s own stated intention to ban
27
28
                                                 Page 44 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 45 of 46




1     menthol in combustible cigarettes for these reasons, defendants have declined to add menthol
2     to the flavor ban list, id. § 387g(a)(1)(A).
3             154.    Defendants’ calculated decision to allow menthol cigarettes to remain in the
4     marketplace despite the overwhelming evidence that the Tobacco Act’s existing flavor
5     standard “should be changed” to reflect new data and protect the public health, see 21 U.S.C. §
6     387g(a)(5), constitutes “agency action” subject to judicial review, a denial of plaintiff
7     AATCLC’s Citizen Petition, and is arbitrary, capricious, an abuse of discretion, or otherwise
8     not in accordance with law, see 5 U.S.C. § 706(2).
9             155.    Defendants have failed to provide any coherent explanation for this decision,
10    failed to engage in any reasoned decision-making in reaching this determination, and reached
11    a conclusion that contradicts the underlying record and the expert evidence.
12            156.    Defendants’ unreasonable process and decision constitute violations of the
13    Administrative Procedure Act.
14
15                                           REQUESTED RELIEF
16    WHEREFORE, Plaintiffs request that this Court enter the following:
17            1.      An Order declaring defendants to be in violation of the Administrative
18    Procedure Act;
19            2.      An Order declaring defendants to be in violation of the Tobacco Control Act;
20            3.      An Order directing defendants to begin the rulemaking process for adding
21    menthol to the list of characterizing flavors banned by the Tobacco Control Act within 60 days
22    of the date of any such Order;
23            4.      An Order directing defendants to respond to the Citizen Petition submitted by
24    plaintiff African American Tobacco Control Leadership Council et al.;
25            5.      An Order directing defendants to provide for publication in the Federal
26    Register, the basis for defendants’ decision to either (a) add menthol to the list of banned
27
28
                                                     Page 45 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
             Case 4:20-cv-04012-KAW Document 19 Filed 09/03/20 Page 46 of 46




1     characterizing flavors for combustible cigarettes, or else (b) not add menthol to such list, within
2     60 days of the date of such Order;
3            6.      An Order directing defendants to undertake and complete an evaluation of
4     tobacco product standards to determine whether such standards should be changed to reflect
5     new medical, scientific, or other technological data;
6            7.      An Order awarding plaintiffs their reasonable costs and attorneys’ fees, under
7     28 U.S.C. § 2412; and
8            8.      An Order granting all other appropriate relief, pursuant to 28 U.S.C. § 2202.
9
10                                                   Respectfully submitted,
11     Date: September 3, 2020
                                                      /s/ Christopher K. Leung
12             New York, NY                          Christopher K. Leung (SBN 210325)
                                                     Pollock Cohen LLP
13                                                   60 Broad St., 24th Fl.
14                                                   New York, NY 10004
                                                     Tel.: (212) 337-5361
15                                                   Fax.: (347) 696-1227
                                                     Chris@PollockCohen.com
16
                                                     Counsel for Plaintiffs African American
17
                                                     Tobacco Control Leadership Council, Action on
18                                                   Smoking and Health, and American Medical
                                                     Association
19
20
21
22
23
24
25
26
27
28
                                                Page 46 of 46
     First Amended Complaint
     Case No.: 4:20-cv-4012-KAW
